NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted December 7, 2018* 
                                 Decided December 13, 2018 
                                               
                                           Before 
 
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          AMY C. BARRETT, Circuit Judge 
                           
                          MICHAEL B. BRENNAN, Circuit Judge 
 
Nos. 18‐1382 & 18‐1852 
 
ROY A. MITCHELL, JR.,                           Appeals from the United States District 
      Plaintiff‐Appellant,                      Court for the Western District of Wisconsin. 
                                                 
      v.                                        No. 16‐cv‐352‐wmc 
                                                 
DAVID MAHONEY, et al.,                          William M. Conley, 
      Defendants‐Appellees.                     Judge. 
 
                                          O R D E R 

        Roy Mitchell, Jr.,1  sued various Dane County officials under 42 U.S.C. § 1983, 
alleging that the conditions of her pretrial detention at the county jail violated her 
due‐process rights. The district judge entered summary judgment for the officials in a 
thorough, well‐reasoned order. The judge concluded that Mitchell had not presented 
sufficient evidence from which a reasonable jury could find that the defendants had 
actual knowledge of any hazard to her health or that the jail’s conditions in fact harmed 
her. The officials filed a bill of costs, and, over Mitchell’s objection, the court taxed costs 
                                                 
* We have agreed to decide the case without oral argument. FED. R. APP. P. 34(a)(2)(C). 

1  The appellant, a transgender woman, uses her legal name and feminine pronouns in 

this proceeding, so we do, too. 
Nos. 18‐1382 & 18‐1852                                                                 Page  2 
 
in their favor. Mitchell separately appealed the two rulings, and we consolidated the 
appeals for disposition. 
         
        In her summary judgment appeal, Mitchell’s brief is incomprehensible. We 
liberally construe pro se filings, but to decide an appeal, we must be able to ascertain a 
party’s argument and the basis for it. Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 
2001). That is why even pro se plaintiffs must comply with Federal Rule of Appellate 
Procedure 28, which requires a section of the brief containing “appellant’s contentions 
and the reasons for them, with citations to the authorities and parts of the record on 
which the appellant relies.” FED. R. APP. P. 28(a)(8)(A); accord Anderson, 241 F.3d at 545. 
Even liberally construing Mitchell’s brief, we cannot discern a sufficient argument that 
the defendants were not entitled to summary judgment. Therefore, we dismiss the 
appeal. See Anderson, 241 F.3d at 545. 
         
        Mitchell also filed a second brief arguing that, because she is indigent, the district 
court erred when it granted costs to the officials. Federal Rule of Civil Procedure 54 
creates a strong presumption that a court will award costs to the prevailing party, and 
our deference to the district court’s awarding of costs is “virtually complete.” Manley 
v. City of Chicago, 236 F.3d 392, 398 (7th Cir. 2001). Although an exception to the 
presumption exists if the nonmoving party is indigent, the burden was on Mitchell to 
prove her inability to pay. Corder v. Lucent Techs. Inc., 162 F.3d 924, 929 (7th Cir. 1998). 
Mitchell did not submit evidence of her inability to pay costs, and therefore she did not 
meet her burden.   
         
        Appeal No. 18‐1382 is DISMISSED, and in appeal No. 18‐1852, we AFFIRM.